Judgment of resentence, Supreme Court, New York County, (Carol Berkman, J.), rendered June 11, 2008, resentencing defendant to a term of 15 years with five years’ postrelease supervision, unanimously affirmed.
Defendant’s double jeopardy argument, and his remaining challenges to the resentencing are unpreserved and we decline to review them in the interest of justice (see People v Rodriguez, 60 AD3d 452 [2009]). As an alternative holding, we find them without merit (see People v Hernandez, 59 AD3d 180 [2009]). Concur—Andrias, J.P., Sweeny, McGuire, Acosta and Richter, JJ.